*215On Petition for Rehearing.
In its petition for a rehearing, the Dallas Title & Guaranty Company asserts that the opinion of the court in this case on the question of estoppel is not only in direct conflict with the stipulation of the parties but is wholly unsupported by any evidence in the record. We shall examine both assertions.
There is a plea of estoppel, but the stipulation is silent upon the misrepresentation of fact which we held sufficient to support this plea. There is no stipulation that such misrepresentation was either made or not made, but it is stipulated “that both petitioner and respondent shall have the right to introduce such further and additional pertinent evidence herein not inconsistent with the foregoing.”
We, therefore, may look to the other evidence in the record to ascertain why the Commissioner allowed these deductions during the years 1922 to 1929, inclusive. No reason is put forward except that they were allowed on the ground that the premium reserve account was made up of unearned premiums, but we do not rest our opinion solely on presumption or a process of reasoning. The reserve was reported by respondent on its tax return for 1934 as Reserve Unearned Premium (page 66 of record). During the years 1930 to 1935, inclusive, no further credits were made to this account. When the stipulation is read in connection with the balance sheet (page 66 of record), it is clear that the premium reserve account referred to in the stipulation is the same as the reserve unearned premium account referred to in the balance sheet, which was attached to the return for 1934 and presumably to the returns for pri- or years.
The best evidence as to the deductions claimed by the taxpayer with reference to its premium reserve account is probably contained in the income tax returns for the years 1922 to 1929, inclusive; hut the contents of these returns are not fully shown by the record before us either in the evidence or the stipulation. It may he that our inferences from the incomplete record before us as to the representations made by the taxpayer would be overcome by the returns themselves. Therefore, we shall neither enter nor direct a judgment on cross-appeal, but shall send that part of the case hack to the Board of Tax Appeals with directions to hear such further evidence upon the plea of estoppel as either party desires to introduce. With this modification of our former judgment, the petition for rehearing is overruled.